Citation Nr: 0210432	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  98-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

1. Entitlement to an evaluation in excess of 40 percent for 
hypertrophic arthritis of the lumbar spine, for purposes 
of accrued benefits.  

2. Entitlement to an evaluation in excess of 30 percent for 
hypertrophic arthritis of the cervical spine, for purposes 
of accrued benefits.  

3. Entitlement to a compensable evaluation for hypertrophic 
arthritis of the sacroiliac and hips, for purposes of 
accrued benefits.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had recognized active service in the Philippine 
Scouts from July 1946 to April 1949.  He died in June 1995 
and the appellant is his widow.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating action 
that denied entitlement to a schedular evaluation in excess 
of 40 percent for degenerative arthritis of the lumbar spine, 
sacroiliac joint and both hips; denied an evaluation in 
excess of 30 percent for degenerative arthritis of the 
cervical spine; and also denied entitlement to a total rating 
for compensation purposes based on individual unemployment.  
In a rating decision of June 1994 the RO granted a total 
rating for compensation purposes based on individual 
unemployability, effective May 6, 1993.  

In a rating decision dated in October 1994, the RO assigned a 
separate, but noncompensable rating for the veteran's 
degenerative arthritis of the sacroiliac joint and both hips.  
The veteran died in June 1995, after the issues of increased 
ratings for degenerative arthritis of the lumbar spine, the 
cervical spine, the sacroiliac joint and both hips had been 
certified to the Board for appellate consideration.  
Accordingly, the Board dismissed these claims in a decision 
dated in March 2000.  

Meanwhile, in a rating decision of January 1996, the RO 
denied the appellant's claims for accrued benefits based on 
the veteran's then pending appeal for increased ratings for 
degenerative arthritis of the lumbar spine, the cervical 
spine, the sacroiliac, and both hips.  In an August 2001 
decision, the Board denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death, and remanded the issues currently in 
appellate status in order that the RO could send the 
appellant a statement of the case.  Manlicon  v. West, 12 
Vet. App. 238 (1999).  

In accordance with the Board's August 2001 remand, the RO 
promulgated the Statement of the Case in June 2002.  The 
appellant submitted a substantive appeal in July 2002.  
Accordingly, the issues of increased ratings for degenerative 
arthritis of the lumbar spine, the cervical spine, the 
sacroiliac and both hips, for purposes of accrued benefits, 
are now before the Board for appellate consideration.  


FINDINGS OF FACT

1. At the time of his death, the veteran's hypertrophic 
arthritis of the lumbar spine was productive of pain on 
motion and no more than severe limitation of lumbar 
motion; pronounced intervertebral disc syndrome of the 
lumbar spine was not clinically demonstrated.

2. At the time of his death, the veteran's hypertrophic 
arthritis of the cervical spine was productive of pain on 
motion and severe limitation of cervical spine motion; 
symptomatology indicative of severe intervertebral disc 
syndrome of the cervical spine were not clinically 
demonstrated.  

3. At the time of his death, the veteran's hypertrophic 
arthritis of the sacroiliac and hips was productive of 
noncompensable limitation of the motion in each hip.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for 
hypertrophic arthritis of the lumbar spine, for purposes 
of accrued benefits, have not been met. . 38 
U.S.C.A.§§ 1155, 5121 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5292 (2001).  

2. The criteria for an evaluation in excess of 30 percent for 
hypertrophic arthritis of the cervical spine, for purposes 
of accrued benefits, have not been met.  38 
U.S.C.A.§§ 1155, 5121 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5290 (2001).  

3. The criteria for an evaluation of 20 percent for 
hypertrophic arthritis of the sacroiliac and hips, for 
purposes of accrued benefits, have been met.  . 38 
U.S.C.A.§§ 1155, 5121 (West 1991 & Supp. 2002);38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5251, 5251 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Although the VCAA was not in effect when the RO adjudicated 
the issues currently before the Board, it is noted that the 
claimant was thoroughly informed of the laws and regulations 
governing the issues on appeal in the June 2002 statement of 
the case.  This document served to inform the claimant of the 
evidence needed to substantiate her current claims.

Also, it appears from a review of the record that all 
available relevant clinical records have been obtained, given 
the nature of the evidence relevant to claims for accrued 
benefits under 38 U.S.C.A.§ 5121.  As will be discussed in 
more detail below, accrued benefits claims are decided on the 
basis of evidence of record at the time of the veteran's 
death.  Thus, it would not be possible to offer additional 
assistance in substantiating the claim.  By statutory 
definition, additional evidence could not substantiate the 
claim, and the duties to assist and provide notice are 
irrelevant to this case.  Wensch v. Principi, 15 Vet App 362 
(2001) (When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply).

Therefore, no further evidentiary development appears to be 
necessary in regard to the appellant's claim for entitlement 
to increased ratings for the veteran's arthritis of the 
lumbar spine, cervical spine, sacroiliac joint and hips, for 
purposes of accrued benefits.  



                                                      I.  
Factual Background

Review of the service medical records reveals that the 
veteran was treated during service for hypertrophic arthritis 
of the back.  On a VA examination conducted in May 1954 the 
diagnoses were, essentially, hypertrophic arthritis of the 
dorso-lumbar spine and arthritis of the sacroiliac joints.  

In a June 1954 rating decision, service connection was 
established for hypertrophic arthritis of the lower spine and 
sacroiliac.  A 10 percent rating was assigned for this 
disability, effective November 27, 1953.  In a rating 
decision of November 1963, the RO increased the evaluation 
for this disability to 20 percent, effective September 29, 
1963.  

Hypertrophic degenerative joint disease in the cervical spine 
was found on a VA x-ray in May 1991 and osteoarthritis of 
both hips was reported on a VA x-ray in January 1992.  The 
RO, in a rating decision of March 1992, granted service 
connection for hypertrophic degenerative joint disease of the 
cervical spine and assigned a 30 percent rating for this 
disability, effective May 6, 1991.  The RO also increased the 
evaluation for hypertrophic degenerative arthritis of the 
veteran's lumbar spine, sacroiliac joints, and both hips to 
40 percent disabling, effective May 6, 1991.  

In a March 1993 statement, a private physician reported 
treating the veteran for complaints of dizziness associated 
with pain in the "nape".  The veteran was also reported to 
complain of joint pain of increasing severity associated with 
ambulation difficulty.  Evaluation revealed ataxia and 
fixation of the neck in flexion.  The diagnoses included 
hypertrophic arthritis of the lumbar spine, sacroiliac, hips, 
and cervical spine.  

On VA orthopedic examination conducted in May 1993, a history 
of persistent and progressive polyarticular joint pain was 
noted with limited motion in the cervical and lumbar 
vertebrae.  Evaluation revealed no swelling but deformity was 
reported.  On evaluation the veteran had 15 degrees of 
flexion 5 degrees of extension, and 10 degrees of abduction 
in the right hip.  He had 20-25 degrees of flexion, 5 degrees 
of extension, and 15-20 degrees of abduction in the left hip.  
There was no evidence of muscle atrophy in the hips.  
Evaluation of the lumbar spine revealed 0-5 degrees of 
flexion and 5-10 degrees of backward extension.  Right and 
left lateral flexion was each 10 degrees.  There was 0 
degrees of flexion and 0 degrees of extension in the cervical 
spine with 5 degrees of right lateral flexion and 5 degrees 
of left lateral flexion.  

Objective evidence of pain on motion in the cervical spine 
was reported.  Other findings included slight lordosis in the 
spine and a flexion contracture in the cervical spine.  The 
cervical vertebrae were described as very prominent and it 
was reported that the veteran's chin was 1.5 centimeters from 
the sternoclavicular joint.  The cervical paraspinal muscles 
were described as prominent.  

An x-ray of the cervical spine revealed hypertrophic 
degenerative arthritis and discospondylosis of the cervical 
spine that was slightly progressive since an earlier x-ray 
performed in January 1992.  There was minimal anterior 
listhesis at C4-C5 and lower cervical flexion curvature.  An 
x-ray of the lumbar spine revealed minimal hypertrophic 
degenerative changes in the lumbosacral spine.  The diagnoses 
included hypertrophic degenerative arthritis and spondylosis 
of the cervical spine, slightly progressive; minimal anterior 
listhesis at C4-C5; and lower cervical flexion contracture.  
Hypertrophic degenerative joint disease of the lumbar spine, 
sacroiliac, and both hips was also diagnosed.  

During a January 1994 personal hearing at the RO the veteran 
said that his chin almost touching his chest and this made it 
difficult for him to swallow, drink, and eat.  He related 
that his hands trembled and he had difficulty walking.  The 
pain in his cervical and lumbar spines also made it difficult 
to sit and rise from a sitting position.  The veteran also 
indicated that lying prone resulted in pain in the cervical 
and lumbar spinal segments.  

On further VA orthopedic examination conducted in January 
1994, the veteran complained of persistent polyarticular pain 
of more than 30 years duration.  He also complained of 
limitation of joint motion.  Evaluation revealed that he had 
10 to 15 degrees of active flexion in each hip with 30 
degrees of passive flexion in each hip.  He had 10 degrees of 
active abduction in each hip and 15-20 degrees of passive 
abduction in each hip.  Hip extension was said to be 5 
degrees in each hip.  Evaluation of the spine was positive 
for lordosis and a flexion contracture deformity in the 
cervical area was reported.  

The veteran's chin was noted to be 1.5 centimeters from the 
sternoclavicular joint.  His paraspinal muscles were 
prominent.  There was said to be 0 degrees of motion in the 
cervical spine in all planes.  Evaluation of the lumbar spine 
revealed 0-5 degrees of forward flexion, 5 degrees of 
backward extension, 10 degrees of left lateral flexion, 10 
degrees of right lateral flexion, 5-10 degrees of right 
rotation, and 5-10 degrees of left rotation.  

On x-ray of the cervical spine it was reported that the 
veteran was unable to raise his head and straighten his neck, 
but he was able to turn his head bilaterally.  The x-ray 
showed degenerative spondylosis and osteoarthritis with 
cervical kyphosis due to anterior syndesmosis from C3 to C7.  
There was fusion of the 2nd posterior intervertebral joint.  
An x-ray of the lumbosacral spine showed minimal degenerative 
discospondylosis and osteoarthritis of L5-S; as well as 
marked degenerative osteoarthritis of the sacroiliac joints.  
The diagnoses included degenerative arthritis of the hips, 
minimal degenerative discospondylosis, marked degenerative 
osteoarthritis of the sacroiliac joints, osteoarthritis of 
the 

During a VA neurological examination in January 1994, the 
veteran complained of pains over the neck and lower back.  
His cervical spine was noted to be ankylosed in flexion.  His 
gait was wide based and he used a cane.  Muscle evaluation 
revealed no focal weakness or atrophy.  There were no 
abnormal motions, but dysmetria was reported on finger to 
nose testing.  Deep tendon reflexes were present and active.  
Plantar flexion was downgoing and there were no abnormal 
reflexes.  Nerve status was negative and sensation was 
normal.  The diagnostic impression was cerebellar tremor, 
probably degenerative.  

On a VA orthopedic examination in August 1994 it was noted 
that the veteran would slump and could not sit straight in a 
chair.  It was reported that he could not lay flat in bed and 
had to sleep in a rocking chair.  A flexion deformity in the 
cervical spine was noted and there was spasm of the back and 
neck muscles on movement.  It was reported that the cervical 
spine flexed to 30 degrees and he had 0 degrees of cervical 
extension and rotation.  Range of lumbar spine movement was 
was reported as 5 degrees of flexion, 5 degrees of extension, 
10 degrees of right lateral flexion and left lateral flexion, 
and 10 degrees of right rotation and left rotation.  Range of 
motion in each hip was from 0 degrees of flexion to 100 
degrees of flexion.  It was reported that there was pain on 
flexion of the hips.  

The veteran was noted to complain of pain on movement of the 
lumbar and cervical spinal segments and it was also noted 
that the veteran moved his body whenever he moved the 
cervical spine.  There was increased muscle tone in the neck 
and shoulders.  There was no motor weakness, sensory 
deficits, or atrophy reported.  Deep tendon reflexes were 2+ 
and symmetrical and no pathological reflexes were reported.  
The diagnoses included degenerative arthritis of the cervical 
spine with loss of rotational movement.  

In an October 1994 statement, a private physician reported 
treating the veteran in September and October 1994 for 
disabilities that included multiple joint pain and spinal 
deformity, especially of the cervical spine.  The working 
impressions were ankylosing spondylitis and degenerative 
joint disease with multi-joint involvement.  An October 1994 
MRI study showed cervical spondylosis at C3-C4 and C6-C7 
without cord indentation.  

In a report of a January 1995 VA field examination the 
veteran was described as ambulatory without assistance and in 
good physical condition although suffering from 
osteoarthritis.  Photographs of the veteran were included 
with this report.  

                                                     II.  
Legal Analysis 

Upon the death of a veteran, periodic monthly benefits to 
which he was entitled on the basis of evidence in the file at 
the time of death, and due and unpaid for a period not more 
than two years prior to death, may be paid to the surviving 
spouse.  38 U.S.C.A.§ 5121.  

Disability evaluations are based on the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155.  Separate rating codes 
identify the various disabilities.  38 C.F.R. § Part4 (2001).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including the service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2002).  

At the time of his death, the veteran's service connected 
hypertrophic arthritis of the lumbar spine had been granted a 
40 percent evaluation under the provisions of 38 C.F.R.§  
4.71(a), Diagnostic Codes 5003, 5292 for severe limitation of 
motion in the lumbar spine and a 40 percent evaluation is 
also the maximum schedular evaluation assignable for severe 
limitation of motion in the lumbar spine under the provisions 
of Diagnostic Code 5292.  

Since the veteran's service connected lumbar spine disorder 
did not involve a fractured vertebra or ankylosis of the 
lumbar spine, the criteria of Diagnostic Codes 5285, 5286, or 
5289 are not for application.  A 60 percent evaluation is 
assignable under the provisions of 38 C.F.R.§  4.71(a), 
Diagnostic Code 5293 (2002) for lumbar spine intervertebral 
disc syndrome of pronounced severity with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasms, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, if there is little intermittent relief.  

The findings on VA orthopedic and neurological examinations 
conducted in the years prior to his death in 1995 do not, 
indicate that the veteran's service connected lumbar spine 
arthritis resulted in more than severe disability at the time 
of his death.  The findings of these examinations included 
the veteran's complaints of joint pain, but did not provide 
clinical evidence of neurological dysfunction in the lower 
extremities.  Although the veteran was noted to have a wide 
based gait, there were no neurological findings compatible 
with sciatic neuropathy.  

The veteran's reflexes were present in the legs and no other 
indications of neurological pathology due to the veteran's 
service connected low back disorder were noted.  It is 
therefore apparent that, even with consideration of the 
veteran's low back pain, his service-connected back disorder 
did not, at the time of his death, result in the pronounced 
disability contemplated for a 60 percent rating by the 
provisions of Diagnostic Code 5293.   Accordingly, an 
evaluation in excess of 40 percent for the veteran's service-
connected hypertrophic arthritis in the lumbar spine, for 
purposes of accrued benefits, is not warranted.  

At the time of the veteran's death, hypertrophic arthritis of 
the cervical spine had been granted a 30 percent evaluation 
under the provisions of 38 C.F.R.§  4.71(a), Diagnostic Codes 
5003, 5290 for severe limitation of motion in the cervical 
spine and this 30 percent evaluation is also the maximum 
schedular evaluation assignable for severe limitation of 
motion in the cervical spine under the provisions of 
Diagnostic Code 5290.  

Since the veteran's service connected cervical spine 
disability did not involve a fractured cervical vertebra the 
provisions of Diagnostic Code 5285 are also applicable to the 
evaluation of this disability.  

While the VA examinations in January 1994 reported cervical 
spine ankylosis, the veteran had substantial neck motion on 
the August VA examination.

Therefore, the veteran's cervical spine cannot be considered 
to have been ankylosed.  Since that was the case, the 
provisions of 5286 or 5287 are also not for application in 
regard to the veteran's cervical spine disability.  

A 40 percent evaluation would be assignable for a cervical 
spine disability at the time of the veteran's death if this 
disorder was productive of symptomatology equivalent to 
severe intervertebral disc syndrome of that segment of the 
spine with if recurring and with intermittent relief.  A 60 
percent evaluation would be assignable under the provisions 
of 38 C.F.R.§  4.71(a), Diagnostic Code 5293 (2001) if the 
cervical spine disability was manifested by pronounced 
cervical intervertebral disc syndrome with persistent 
symptoms, characteristic pain and demonstrable muscle spasms, 
or other neurological findings appropriate to the site of a 
diseased disc with little intermittent relief.  

The findings on the veteran's VA orthopedic and neurological 
examinations conducted in the years immediately prior to his 
death in 1995 do not indicate that the veteran's service 
connected cervical spine arthritis resulted in symptoms 
equivalent to severe intervertebral disc syndrome of the 
cervical spine.  The findings of these examinations included 
the veteran's complaints of neck pain on movement.  

Some dysmetria on finger to nose testing and increased muscle 
tone in the neck were also reported.  However, the noted 
findings on these examinations did not provide clinical 
evidence of neurological dysfunction in the upper extremities 
attributable to the veteran's cervical spine disability. .  
There was no motor weakness, sensory deficits or atrophy 
reported in the upper extremities on the veteran's last VA 
examination conducted in August 1994.  

The record shows that the veteran's reflexes were present in 
the upper extremities and there were no other indications of 
neurological pathology due to the veteran's service connected 
cervical spine disability.  

It is therefore apparent that, even with consideration of the 
veteran's lack pain on movement of the cervical spine, his 
service-connected cervical spine disorder at the time of his 
death did not result in the symptoms equivalent to the severe 
cervical intervertebral disc disease contemplated for a 40 
percent rating by the provisions of Diagnostic Code 5293.  
Accordingly, an evaluation in excess of 30 percent for the 
veteran's service-connected hypertrophic arthritis of the 
cervical spine, for purposes of accrued benefits, is not 
warranted.  

The veteran's service connected hypertrophic arthritis in the 
sacroiliac and both hips is appropriately evaluated under the 
provisions of 38 C.F.R. § 4.71a Diagnostic Codes 5003, 5251, 
5252.  (2002).  

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings are rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the joint or joints involved.  When the 
limitation of motion of the specific joint is non compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  

Under the provisions of Diagnostic Code 5251, a 10 percent 
evaluation is assigned for limitation of thigh extension to 5 
degrees.  Under the provisions of Diagnostic Code 5252, a 10 
percent evaluation is assigned for limitation of thigh 
flexion to 45 degrees.  A 20 percent evaluation is assignable 
for limitation of thigh flexion to 30 degrees.  

In this case x-ray evidence established the presence of 
arthritis in each of the veteran's hips.  On his most recent 
VA examination, the veteran was noted to have motion in each 
hip from 0 to 100 degrees.  Thus, some degree of limitation 
of hip motion was found in each hip, but to a degree that was 
not compensable under either Diagnostic Code 5251 or 
Diagnostic Code 5252.  Since that is the case, and since a 
hip joint is considered to be a major joint, the provisions 
of Diagnostic Code 5003 mandate the assignment of a 10 
percent rating for each hip 

Therefore the evidence indicates that a 20 percent rating for 
the veteran's hypertrophic arthritis of the hips and 
sacroiliac is warranted for purposes of accrued benefits.  

Since the evidence does not demonstrate any ratable 
disability due to the veteran's sacroiliac arthritis and 
since limitation of hip flexion to 30 degrees in either hip 
was not clinically demonstrated at the time of the veteran's 
death, an evaluation in excess of 20 percent for hypertrophic 
arthritis in the sacroiliac and hips for purposes of accrued 
benefits is not warranted.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
hypertrophic arthritis of the lumbar spine, for purposes of 
accrued benefits is denied.  

Entitlement to an evaluation in excess of 30 percent for 
hypertrophic arthritis of the cervical spine, for purposes of 
accrued benefits is denied.  

Entitlement to a 20 percent rating for hypertrophic arthritis 
of the sacroiliac and hips for purposes of accrued benefits 
is granted, subject to the law and regulations governing the 
payment of monetary benefits



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

